Case 2:19-cv-00057-SJF-AYS Document 10 Filed 01/07/19 Page 1 of 8 PageID #: 72




                                                        19-CV-57-SJF-AYS




   1/7/2019
Case 2:19-cv-00057-SJF-AYS Document 10 Filed 01/07/19 Page 2 of 8 PageID #: 73
Case 2:19-cv-00057-SJF-AYS Document 10 Filed 01/07/19 Page 3 of 8 PageID #: 74




                                                       19-CV-57-SJF-AYS




   1/7/2019
Case 2:19-cv-00057-SJF-AYS Document 10 Filed 01/07/19 Page 4 of 8 PageID #: 75
Case 2:19-cv-00057-SJF-AYS Document 10 Filed 01/07/19 Page 5 of 8 PageID #: 76




                                                        19-CV-57-SJF-AYS




   1/7/2019
Case 2:19-cv-00057-SJF-AYS Document 10 Filed 01/07/19 Page 6 of 8 PageID #: 77
Case 2:19-cv-00057-SJF-AYS Document 10 Filed 01/07/19 Page 7 of 8 PageID #: 78




                                                        19-CV-57-SJF-AYS




  1/7/2019
Case 2:19-cv-00057-SJF-AYS Document 10 Filed 01/07/19 Page 8 of 8 PageID #: 79
